DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone, US Patent 1407177.
Regarding claim 1, Stone teaches a mounting for mirrors, picture, signs and other displayed articles. The mounting comprising: a hanger body 11 with a plurality of clips 12a, (figures 8 and 11) attached thereto, wherein each clip of the plurality of clips comprises a clip body 23a configured for an attachment to a structure; wherein each clip body 23a of each clip 12a comprises: a clip prong 15a with a clip prong body and a clip prong tip that extends from the clip prong body toward a hanger 11 midline to form a clip slot (between the prong 15 and hanger (backing) 23, figure 2); and a clip aperture (figure 11) that extends through the clip and the clip body, wherein the clip aperture is configured to accept a fastener therethrough for the attachment to the structure.
[AltContent: arrow][AltContent: textbox (Clip body)][AltContent: arrow][AltContent: textbox (Clip prong)][AltContent: arrow][AltContent: textbox (Clip aperture )]
    PNG
    media_image1.png
    125
    124
    media_image1.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman, US Patent 4689906.
Regarding claim 1, Sherman teaches a display frame for mounting vertical on a surface comprising: a hanger body 11 with a plurality of clips 16 attached thereto, wherein each clip of the plurality of clips comprises a clip body 32 configured for an attachment to a structure; wherein each clip body 32 of each clip 16 comprises: a clip prong 39 with a clip prong body and a clip prong tip that extends from the clip prong body toward a hanger 11 midline to form a clip slot (between the prong 39 and hanger 11, figure 4); and a clip aperture 33 or 41 that extends through the clip and the clip body, wherein the clip aperture is configured to accept a fastener 17 therethrough for the attachment to the structure.


    PNG
    media_image2.png
    205
    277
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    316
    355
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    210
    353
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 9-13, 15, 16, 19-23 and 25 are allowed.
 Claims 3-5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631